Citation Nr: 0030422	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  95-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
PTSD.

The veteran appealed the decision to the Board which remanded 
the case to the RO in April 1997 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.

The Board notes the RO's failure to consider additional 
evidence submitted to it by the veteran's representative in 
June 2000, more than three months before the RO returned this 
appeal to the Board for disposition.  Nevertheless, the Board 
finds that REMAND back to the RO for consideration of this 
evidence is unnecessary because the additional evidence 
either is duplicative of evidence which the RO already has 
considered or it is irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is competent medical evidence linking current PTSD 
to the veteran's service.


CONCLUSION OF LAW

The veteran incurred PTSD in service.  38 U.S.C.A. § 1110; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he has PTSD as a result of 
traumatic Vietnam War combat experience.  The Board is 
satisfied that VA has satisfied its duty to assist the 
veteran to develop facts pertinent to his claim and that the 
record is sufficient to support full and fair adjudication of 
this appeal.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Disability resulting from disease or injury incurred or 
aggravated in service may be service connected.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) (2000).  A claim for entitlement 
to service connection for PTSD requires: 1) medical evidence 
of a PTSD diagnosis; 2) credible supporting evidence of the 
claimed in-service stressor; and 3) medical evidence of a 
causal connection between current diagnosed PTSD and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000).  A 
PTSD diagnosis by a mental health care professional 
presumptively meets current diagnostic standards both as to 
symptomatology and stressor adequacy, absent evidence to the 
contrary.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  A 
veteran's lay testimony alone is enough to establish 
occurrence of an in-service stressor provided that the 
veteran engaged in combat and that the claimed stressor is 
consistent with circumstances of the veteran's service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (2000).  
Otherwise, a veteran's testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
at 144.

Service department records confirm that the veteran saw 
combat service during the Vietnam War.  He served in Vietnam 
from May 1969 to May 1970, including during the 1969 Tet 
offensive, and he was awarded a Combat Infantryman Badge.  
His principal duties included those of assistant machine-
gunner and grenadier.  He claimed a combat ambush, killing an 
enemy soldier, being wounded and having his camp overrun by 
the enemy as stressful in-service experiences.

VA medical records confirm that the veteran underwent 
substantial treatment for PTSD at least from October 1993 to 
March 1997, and that numerous VA professional mental health 
care providers diagnosed him with PTSD.  PTSD diagnoses 
appear in many VA treatment records including those in 
October 1993, January, May, July and December 1995, April, 
May, August and December 1996, March 1997 and in August 1998 
when the veteran's PTSD was directly attributed to his 
identified combat stressors.  Other VA medical records reveal 
that the veteran also was hospitalized for PTSD in December 
1994, August 1997 and from June to July 1998.  Therefore, the 
Board finds ample evidence of a confirmed combat stressor 
causally linked to the veteran's PTSD.

Notwithstanding the foregoing, the record also includes 
evidence that other VA mental health care professionals found 
insufficient symptomatology to support a PTSD diagnosis.  The 
Board finds that conflicting diagnoses in this case create an 
approximate evidentiary balance raising doubt both as to 
whether the veteran has PTSD and, if so, whether it is 
attributable to in-service stressors.  The Board further 
finds that well-informed but conflicting medical opinion on 
the ultimate issues of this case gives rise to doubt that 
unquestionably must be resolved in the veteran's favor.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Accordingly, the Board is constrained 
to find that granting service connection for PTSD is 
warranted here.


ORDER

Service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 4 -


- 4 -


